Citation Nr: 0121172	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  96-49 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of branch retinal vein occlusion, from October 23, 
1995, to September 11, 2000.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of branch retinal vein occlusion, for the period on 
and after September 11, 2000.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1948 to 
February 1950.

The record reflects, that in June 1998, the Board granted 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for decreased visual acuity of the left 
eye, claimed as due to laser eye treatment received at a VA 
medical facility.  This decision was implemented by the RO in 
a May 1999 rating decision, in which the RO assigned a 10 
percent disability rating for the veteran's decreased visual 
acuity of the left eye, effective October 23, 1995.  The 
veteran subsequently perfected a timely appeal regarding the 
disability rating assigned.

In April 2000, the Board remanded the veteran's claim of 
entitlement to an increased rating for decreased visual 
acuity, left eye, secondary to branch retinal vein occlusion, 
for further development.  As will be discussed in greater 
detail below, the requested development was completed, and, 
in February 2001, the RO issued a Supplemental Statement of 
the Case (SSOC) in which it granted a 20 percent evaluation 
for the veteran's decreased visual acuity of the left eye, 
secondary to branch retinal vein occlusion.  The veteran's 
claims folder was subsequently returned to the Board.  

The Board notes that, where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, although the RO has granted an 
increased evaluation, 20 percent, for the veteran's service-
connected left eye disability, his claim for an increased 
rating remains in appellate status.


In April 2000, the Board also remanded a claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  Thereafter, in a February 
2001 rating decision, the RO granted entitlement to a total 
rating based on individual unemployability.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
the effective date assigned in that decision.  Thus, because 
that decision represents a full grant of the benefit sought, 
the Board finds that the veteran's claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities is no longer on appeal.


FINDINGS OF FACT

1.  For the period from October 23, 1995, to September 11, 
2000, the competent and probative evidence of record 
demonstrates that veteran's service-connected left eye 
disability was manifested by visual acuity of no worse than 
20/100, and nasal visual field loss of approximately 10 
degrees, with continuance of active pathology.

2.  For the period on and after September 11, 2000, the 
competent and probative evidence of record demonstrates that 
veteran's service-connected left eye disability was 
manifested by visual acuity of no worse than 20/100, and 
visual field impairment with corrected average concentric 
contraction of the visual field to 39 degrees, with 
continuance of active pathology.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for the 
residuals of branch retinal vein occlusion, for the period 
from October 23, 1995, to September 11, 2000, are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6009, 6079, 6080 (2000).


2.  The criteria for a disability rating in excess of 20 
percent for the residuals of branch retinal vein occlusion, 
for the period on and after September 11, 2000, are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.84a, Diagnostic Codes 6009, 
6079, 6080.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that, in October 1990, the veteran's private 
optometrist wrote to a VA eye clinic, advising that he had 
seen the veteran that day for a follow-up for branch retinal 
vein occlusion.  The optometrist noted that visual acuity was 
20/25, but that there was no "apparent resolution of hens 
(sic) . . . [which were] close to superior macula."  The 
optometrist indicated that he had advised the veteran of the 
need for further testing, and that the veteran would be going 
to the VA clinic later in the week regarding possible 
treatment for occlusion.

VA treatment records show that the presence of the veteran's 
branch retinal vein occlusion had been known since July 1990.  
In an October 1990 clinical note, it was noted that the 
veteran's condition was considered non-emergent, and that he 
was being scheduled for consultation during the following 
month.  During that consultation, it was confirmed that there 
was left-eye branch retinal vein occlusion, with residual 
macular edema.  The VA examiner noted that the veteran might 
do well with laser treatment, and that he had been scheduled 
to undergo a fluorescein angiogram of both eyes.  Subsequent 
VA treatment records reflect that this procedure was 
performed in December 1990.

In December 1991, the veteran was seen at the VA eye clinic.  
His visual acuity was noted to be 20/25 in the left eye, and 
his branch retinal vein occlusion was found to be stable.  
During an April 1994 examination at the eye clinic, a VA 
examiner noted that the veteran's visual acuity had decreased 
to 20/40, and that there was some macular thickening.  In 
June 1994, his visual acuity was found to be 20/60 in the 
left eye.  Later that month, the veteran underwent laser 
treatment for the purpose of preventing further loss of 
vision.  During a follow-up examination conducted in August 
1994, his visual acuity was found to be 20/60.  The veteran 
subsequently underwent additional laser treatment, and, in 
January 1995, visual acuity in the left eye was found to be 
20/80.  During a March 1995 follow-up, visual acuity in the 
left eye was found to be 2/100.  At that time, the VA 
examiner noted that it was doubtful that the veteran would 
benefit from further laser treatment.  Between September 1995 
and April 1996, the veteran's visual acuity was repeatedly 
found to be 20/100 in the left eye.

In a statement received by the RO in October 1995, the 
veteran indicated that he wished to file a claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151.  He asserted that laser surgery performed on his left 
eye by a VA physician was done incorrectly, and resulted in 
permanent damage.

Private medical records show that, in December 1996, the 
veteran reported experiencing numerous symptoms, including 
blurred vision, trouble with night driving, difficulty seeing 
the television, trouble reading, trouble with day vision, 
difficulty seeing housework, poor color vision, trouble with 
depth perception, trouble with judging distances, occasional 
left eye ocular pain, occasional headaches, watery eyes, 
itching eyes, floating spots, and double vision.  He also 
reported that his left eye was more troublesome then his 
right.  Examination revealed visual acuity in his left eye to 
be 20/80. 

Subsequent private and VA treatment records reveal that, 
throughout 1997, the veteran's visual acuity was repeatedly 
found to be no worse than 20/70 in the left eye.

As noted above, in June 1998, the Board granted the veteran's 
claim of entitlement compensation benefits under 38 U.S.C.A. 
§ 1151 for decreased visual acuity of the left eye, secondary 
to branch retinal vein occlusion.  The Board based this 
decision primarily upon a July 1996 report completed by a VA 
physician, in which the physician concluded that the 
veteran's laser treatment could have caused increased 
capillary dropout, thereby contributing to some of the visual 
loss experienced in the veteran's left eye.  As explained by 
the Board in that decision, the applicable law had recently 
been changed, so the version of the law most favorable to the 
veteran's claim was applied.  The version applied by the 
Board required no evidence of negligence or other fault on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, in order to establish entitlement 
to benefits under 38 U.S.C.A. § 1151.

Previous regulations, which had required negligence or 
similar fault on the part of VA in order to receive such 
benefits, had been invalidated by the United States Court of 
Appeals for Veterans Claims in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision had been, 
in turn, affirmed by both the United States Court of Appeals 
for the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), and the United States Supreme Court, in 
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  
Although Congress had subsequently enacted legislation which 
reinstated the requirement of negligence or similar fault on 
the part of VA, the Board was required to review all versions 
of the law in effect throughout the pendency of the veteran's 
appeal, and to apply the version most favorable to his claim.  
Having applied the version of the law requiring no evidence 
of negligence or similar fault on the part of VA, the Board 
found that entitlement to compensation benefits under 
38 U.S.C.A. § 1151 was warranted.

In December 1998, the veteran was scheduled for a VA eye 
examination in order to determine the severity of his left 
eye disability.  Examination revealed visual acuity of 20/25 
in the right eye and 20/60 in the left eye.  Visual field 
examination was subsequently performed, which revealed nasal 
visual field loss of approximately 10 degrees.  The VA 
examiner noted numerous diagnoses, including decreased visual 
acuity, secondary to branch retinal vein occlusion; hyperopia 
of both eyes; presbyopia; dry eye in both eyes; photophobia, 
left eye much greater than right eye.

In the May 1999 rating decision, the RO assigned a disability 
rating of 10 percent under Diagnostic Codes 6080-6079 for the 
veteran's decreased visual acuity of the left eye, secondary 
to branch retinal vein occlusion, effective October 23, 1995.  
The RO noted that a 10 percent evaluation was warranted 
whenever visual impairment of one eye is not service-
connected, and visual impairment in the other eye is 
classified as 20/70.  Later that month, the veteran submitted 
an NOD regarding that decision.  He essentially contended 
that his assigned disability rating should be greater than 10 
percent.

In a September 1999 decision, the Board denied a claim of 
entitlement to an increased evaluation for generalized 
anxiety disorder, and remanded the veteran's claim of 
entitlement an increased evaluation for decreased visual 
acuity of the left eye.  The Board noted that the veteran had 
submitted a timely NOD regarding the 10 percent disability 
rating assigned for his decreased visual acuity, and that he 
must therefore be afforded an SOC and the opportunity to 
perfect a timely appeal.  Thereafter, in January 1999, the RO 
issued a SOC with respect to this issue, and, in October 
1999, the veteran responded by submitting a Substantive 
Appeal.

In April 2000, the Board determined that the veteran's case 
must once again be remanded to the RO.  In reaching this 
conclusion, the Board noted that the veteran had recently 
submitted private treatment records, which had not been 
accompanied by a waiver of RO consideration.  For this 
reason, the Board concluded that a remand was appropriate, so 
that the RO could consider this evidence in the first 
instance.  In its remand instructions, the Board noted that 
the RO was free to undertake any evidentiary development it 
deemed necessary while the case was in remand status.

Later that month, the RO issued a letter to the veteran 
advising him that his case had been remanded by the Board.  
The RO requested that the veteran identify the names and 
addresses of all health care providers or facilities which 
had treated him for his left eye disability.  The veteran 
responded by submitting private treatment records from the 
Vision Center, which show that, in April 2000, his corrected 
visual acuity was found to be 20/60.


Thereafter, the RO obtained copies of the veteran's most 
recent VA treatment records.  These records show that, in 
February 2000, his visual acuity was found to be 20/60.  
Subsequent records show that, in July 2000, his visual acuity 
was found to be 20/60.  At that time, the VA examiner also 
noted findings of dry eye, hyperopia, and presbyopia.

In September 2000, the veteran underwent another VA eye 
examination.  Upon examination, the veteran's uncorrected 
visual acuity was found to be 20/200 in the right eye, and 
20/400 in the left eye.  Corrected visual acuity was found to 
be 20/40 +2 in the right eye, and 20/100 -2 letters in the 
left eye.  No improvement of acuity was noted with 
refraction.  The VA examiner noted that the macula was 
edematous and had laser spots temporal to the macular grid 
pattern.  The VA examiner noted a diagnosis of branch retinal 
arterial occulation of the left eye, with complication and 
decreased visual acuity.  The results of a subsequent visual 
field testing performed in February 2001 revealed an average 
contraction of 39 degrees, equal to a visual acuity of 20/70.

In the February 2001 SSOC, the RO determined that an 
additional 10 percent disability rating was warranted for the 
veteran's left eye disability based upon continued "active 
eye pathology".  Thus, the RO granted an increased 
evaluation, 20 percent, for the veteran's decreased visual 
acuity of the left eye, effective September 11, 2000.  In the 
SSOC, the RO noted that the President had recently signed 
into law the Veterans Claims Assistance Act of 2000, which 
establishes new notice and development requirements for VA.  
The RO advised the veteran that VA was required to make 
reasonable efforts to obtain records relevant to his claim, 
and to notify him whenever unsuccessful in obtaining such 
records.  The RO further noted, however, that the veteran 
remained ultimately responsible for identifying the 
information or evidence needed to substantiate his claim.  
The veteran was advised that, if he would like for VA to 
assist in obtaining additional medical evidence, he should 
furnish the names and addresses specific health care 
providers.  In an attached letter, the veteran was informed 
that he was being given a period of 60 days in which to 
respond.  Thereafter, no additional correspondence was 
received from the veteran.

Analysis

Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran was advised, by virtue of 
the SOC and SSOC's issued during the pendency of this appeal, 
of what the evidence must show in order to substantiate his 
increased rating claim.  Moreover, in a letter dated in April 
2000, the veteran was specifically advised of the type of 
evidence that would best serve to substantive his increased 
rating claim.   Accordingly, the Board believes that VA has 
no outstanding duty to inform the veteran or his 
representative that any additional information or evidence is 
needed to substantiate his claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran was provided with VA eye examinations in December 
1998 and September 2000, and neither the veteran nor his 
representative have alluded to any additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Therefore the Board finds that all facts that 
are relevant to this issue have been properly developed, and 
that no further action is required in order to comply with 
VA's duty to assist.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Moreover, the veteran was 
specifically advised, in the February 2001 SSOC, as to the 
passage of the VCAA and its relevant provisions, and he was 
afforded a period of 60 days in which to respond to the SSOC.  
For these reasons, the Board believes that we may proceed 
with a decision in this case, without prejudice to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

At the outset of this discussion, the Board notes that the 
United States Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found -- a practice known as 
assigning "staged" ratings.  In this case, the RO has 
apparently found that such staged ratings are appropriate, as 
it has assigned a 10 percent disability rating for the period 
prior to September 11, 2000, and a 20 percent disability 
evaluation for the period on and after September 11, 2000.  
Therefore, in the interest of clarity, the Board will 
separately discuss whether an increased evaluation is 
warranted for either of these two periods.  In addition, in 
accordance with the Court's holding in Fenderson, the Board 
will also consider the possibility of whether additional 
"staged" ratings are warranted for any time period since 
the date on which the veteran filed his initial claim for 
service connection.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2000) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2000).  When service connection 
is in effect for only one eye, the non-service-connected eye 
is considered to have vision of 20/40 or better.  Villano v. 
Brown, 10 Vet. App. 248 (1997).

As discussed above, the veteran's decreased visual acuity of 
the left eye was originally rated as 10 percent disabling 
under the criteria of 38 C.F.R. § 4.84a, Diagnostic Codes 
6080-6079 (2000).  The Board notes that, under Diagnostic 
Code 6080, which deals with impairment in field of vision, a 
compensable disability rating (10 percent) requires (a) 
concentric contraction of visual field to 60 degrees, but not 
to 45 degrees, unilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
unilaterally; (c) concentric contraction of visual field to 
30 degrees, but not to 15 degrees, unilaterally; (d) loss of 
nasal half of visual field, unilaterally; or (e) loss of 
temporal half of visual field, unilaterally.  A 30 percent 
rating is warranted for bilateral concentric contraction of 
the visual fields to 45 degrees, but not to 30 degrees, 
bilaterally.  A 50 percent rating is requires bilateral 
concentric contraction to 30 degrees, but not to 15 degrees.  
A 70 percent rating requires bilateral concentric contraction 
to 15 degrees, but not to 5 degrees, bilaterally.  A 100 
percent rating requires bilateral concentric contraction to 
5 degrees, bilaterally.  Notes to Diagnostic Code 6080 
indicate that the concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  It is further indicated that the 
alternative ratings are to be employed when there is a 
ratable defect of visual acuity or a different impairment of 
the visual field in the other eye.  Id.

Diagnostic Codes 6061 to 6079 contemplate impairment of 
central visual acuity.  Under these codes, a compensable 
disability rating of 10 percent is warranted for impairment 
of central visual acuity in the following situations: (1) 
when vision in one eye is correctable to 20/50 and vision in 
the other eye is correctable to 20/40; (2) when vision in 
both eyes is correctable to 20/50; (3) when vision in one eye 
is correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 

In the February 2001 SSOC, the RO assigned an additional 10 
percent for the veteran's left eye disability for period on 
and after September 2000, based upon continued "active eye 
pathology".  Although the precise basis for this rating is 
not entirely clear, the Board believes that this additional 
disability percentage was assigned using the criteria of 
Diagnostic Code 6009.  Under that code, an unhealed injury of 
an eye, in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009.

Having reviewed the complete record, the Board finds that an 
increased disability rating of 20 percent is warranted for 
the period prior to September 11, 2000.  In essence, the 
Board believes that there is evidence of continued active 
pathology in the left eye throughout this period, sufficient 
to warrant the assignment of an additional 10 percent 
pursuant to the criteria of Diagnostic Code 6009.  In 
reaching this conclusion, the Board found the most probative 
evidence to be the veteran's private and VA treatment records 
dated prior to September 2000.  For example, the Board notes 
the December 1996 private medical report discussed above, 
which shows that the veteran was complaining of a variety of 
symptoms, including poor color vision, ocular pain, watery 
eyes, and floating spots.  The Board is of the opinion that 
these and other symptoms noted during this period are similar 
to those reported during his December 1998 VA examination.  
For example, the VA examiner specifically noted findings of 
dry eyes and photophobia, which the examiner found to be much 
greater in the veteran's left eye than in the right.  The 
Board also notes that the symptoms of record prior to 
September 11, 2000, appear to be at least as severe as any 
noted during his September 2000 examination, which formed the 
basis of the RO's subsequent grant of an additional 10 
percent under Diagnostic Code 6009.

In short, the Board believes that the competent and probative 
evidence demonstrates that the veteran continued to 
experience active pathology in his left eye throughout the 
period prior to September 11, 2000.  Accordingly, the Board 
believes that an increased disability rating of 20 percent is 
warranted for the period prior to September 11, 2000.  This 
rating is based upon the assignment of a 10 percent rating 
under Diagnostic Code 6009, which is added to the 10 percent 
rating already assigned under Diagnostic Codes 6080-6079 for 
loss of visual acuity during this period.

The Board has also considered whether an increased evaluation 
is possible during this period based upon impairment in field 
of vision under Diagnostic Code 6080, or , alternatively, 
upon loss of visual acuity under Diagnostic Code 6079.  
However, we find that the results of the veteran's March 1999 
visual field examination, which revealed that he appeared to 
be missing approximately 10 degrees of his nasal visual 
field, do not meet the schedular criteria for a disability 
rating greater than 10 percent under Diagnostic Code 6080.  
Furthermore, as discussed above, the evidence of record shows 
that, throughout the period between October 1995 and 
September 2000, the visual acuity in the veteran's left eye 
was repeatedly found to be between 20/60 and 20/100.  These 
measurements of visual acuity do not meet the schedular 
criteria for a disability rating greater than the 10 percent 
already assigned for loss of visual acuity.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6079. 

The Board has considered the application of other diagnostic 
codes, particularly those set forth in 38 C.F.R. § 4.84a.  
However, the Board has been unable to identify any other code 
that would allow for the assignment of an increased 
disability rating for the veteran's residuals of branch 
retinal vein occlusion for the period prior to September 11, 
2000.

With respect to the period on and after September 11, 2000, 
the Board again notes that the RO has already assigned the 
additional 10 percent permitted under Diagnostic Code 6009 
for continued active pathology.  This rating was combined 
with the 10 percent already assigned for loss of visual 
acuity under Diagnostic Codes 6080-6079, which resulted in a 
combined rating of 20 percent for the veteran's residuals of 
branch retinal vein occlusion for the period on and after 
September 11, 2000.  Accordingly, the Board will now discuss 
whether a higher disability rating is warranted based upon 
impairment in field of vision under Diagnostic Code 6080 or 
loss of visual acuity under Diagnostic Code 6079.  

Having reviewed the complete record, the Board concludes that 
the most probative evidence regarding impairment in field of 
vision for the period on and after September 2000 is the 
report of the veteran's February 2001 visual field 
examination.  This examination revealed an average concentric 
contraction of 39 degrees, which was noted to be equal to a 
visual acuity of 20/70.  Such a finding is consistent with a 
rating of no more than 10 percent under the criteria of 
Diagnostic Code 6080.  Accordingly, we find that the 
preponderance of the evidence is against an increased 
disability rating under Diagnostic Code 6080.

Moreover, the Board finds that, for the period on and after 
September 11, 2000, there is no evidence that the veteran's 
visual acuity has been found to be worse than 20/100 in the 
left eye.  As noted above, during his September 2000 VA eye 
examination, the VA examiner noted a finding of corrected 
visual acuity of
20/100-2 in the left eye.  Subsequent VA medical records fail 
to reveal any evidence that visual acuity has worsened in the 
veteran's left eye.  Therefore, the Board finds that the 
preponderance of the evidence is against the assignment a 
disability rating greater than the 10 percent already 
assigned for loss of visual acuity for the period on and 
after September 11, 2000.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6079.  

In summary, the Board finds that the competent and probative 
evidence supports the assignment of a 20 percent disability 
rating since October 23, 1995, which is the date on which the 
veteran filed his initial claim for service connection.  This 
20 percent disability rating is based upon the assignment of 
a 10 percent disability rating for loss of visual acuity 
under Diagnostic Code 6080-6079, with an additional 10 
percent for continued active pathology under Diagnostic Code 
6009.  The Board further finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
20 percent at any time since October 23, 1995.  See 
Fenderson, supra.


ORDER

A 20 percent evaluation is granted for the veteran's 
residuals of branch retinal vein occlusion, for the period 
from October 23, 1995, to September 11, 2000, subject to the 
statutes and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 20 percent for the 
veteran's residuals of branch retinal vein occlusion, for the 
period on and after September 11, 2000, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

